Per Curiam. This was a suit brought b,y Stebbins for the use of John S. Field against Keating and others, to recover upon an open account for ice sold and delivered by the plaintiff under and by virtue of a written contract between them. The cause was tried by the court, a jury being waived, and at such trial the court found the issues for the plaintiff and assessed his damages at §589.74, and judgment was rendered accordingly. Ko errors oí law are alleged, the only question being whether the evidence sustains the finding of the court. We have examined the evidence contained in the record and can see no reason for dissenting from the conclusions adopted by the court below. But there is another reason why the judgment can not be disturbed. The bill of exceptions does not purport to contain all the evidence heard at the trial, and it must, therefore, be presumed that the finding of the court below was based upon sufficient evidence. The judgment will be affirmed. Affirmed.